Citation Nr: 1416267	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-24 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of an excision osteochondroma right proximal tibia.  

2.  Entitlement to an initial compensable disability evaluation for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is of record.  

This matter was previously before the Board in August 2011, at which time it was remanded for further development, to include a VA examination.  As it relates to the claim for an increased evaluation for residuals of an excision osteochondroma right proximal tibia, the requested development was completed and it complied with the directives of the remand.  

In its August 2011 decision, the Board also remanded the issue of service connection for Hepatitis C for further development.  In a June 2012 rating determination, the RO granted service connection for Hepatitis C and assigned a noncompensable disability evaluation.  In an October 2012 letter, the Veteran requested a higher disability evaluation for his Hepatitis C.  As will be discussed in the remand portion below, the Board accepts this statement as a notice of disagreement with the assigned disability evaluation requiring the issuance of a statement of the case.  

In March 2013, additional evidence was received, including copies of VA outpatient treatment records.  Included with the evidence was a signed waiver by the Veteran of initial RO consideration of the evidence.

In his October 2012 letter, the Veteran also raised the issues of entitlement to service connection for cirrhosis of the liver and liver parenchymal disease, as secondary to his now service-connected Hepatitis C.  He further requested that his previously denied claim of service connection for bilateral hearing loss be reopened and that a claim for an increased evaluation for gastritis also be considered.  As these issues are not properly before the Board, they are remanded to the RO for appropriate action.  

The issue of entitlement to an initial compensable disability evaluation for Hepatitis C is remanded to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  Prior to September 29, 2011, the Veteran, even taking into account functional limitation, consistently demonstrated full extension and limitation of flexion to no less than 60 degrees for the right knee; there was no objective evidence of instability or subluxation in the Veteran's right knee detected on examination.

2.  From September 29, 2011, the Veteran has, even taking into account functional limitation, consistently demonstrated extension limited to no less than 5 degrees and limitation of flexion to no less than 60 degrees for the right knee; slight instability has been demonstrated since this time.  


CONCLUSIONS OF LAW

1.  Prior to September 29, 2011, the criteria for a rating in excess of 10 percent for residuals of an excision osteochondroma right proximal tibia were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2013).

2.  The criteria for a rating in excess of 10 percent for residuals of an excision osteochondroma right proximal tibia based upon limitation of motion from September 29, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1) , 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262 (2013).

3.  The criteria for a 10 percent disability evaluation, and no more, for residuals of an excision osteochondroma right proximal tibia/right knee arthritis based upon subluxation/lateral instability have been met from September 29, 2011.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The RO, in an August 2007 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. The August 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

As it relates to the duty to assist, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded VA examinations in January 2008 and September 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate for rating purposes.  The examination reports provided a history supplied by the Veteran and detailed examination results and provided sufficient information to properly address the Veteran's claim. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  As noted above, he appeared before the undersigned Veterans Law Judge at a Travel Board hearing in December 2010, which resulted in further development being performed.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2013).

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel  subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In June 2007, the Veteran requested an increased evaluation for his service-connected residuals of an osteochondroma excision of the right proximal tibia.  

In conjunction with his claim, the Veteran was afforded a VA examination in January 2008.  The Veteran stated that the condition had become progressively worse over time.  The Veteran was noted to have pain in the right knee and thigh.  The Veteran was further noted to have general debility from the disorder.  He did not need any assistive devices for walking.  The Veteran reported having constant flare-ups which would last hours and were severe in nature.  The Veteran noted having difficulty with prolonged standing and limited range of motion for the knee.  The Veteran reported having pain, burning, and numbness in the right leg, toes, calf, knees, inner thigh, and groin.  The Veteran acknowledged that he was also being treated for back pain and he was uncertain whether right leg symptoms were due to the back or need.  He also reported occasional use of a right knee brace.  

Physical examination revealed no evidence of leg shortening, joint abnormality, active infection, abnormal weight bearing, functional limitation with standing or walking, or genu recurvatum.  The examiner rendered a diagnosis of right proximal tibia, status post excision of osteochondroma.  The examiner indicated that this had severe effects on chores, shopping, exercise, and sports.  It had no effect on recreation, traveling, feeding, bathing, dressing, toileting, or grooming.  

The Veteran did not report having any right knee deformity, instability, stiffness, weakness, or incoordination.  He did note having giving way and pain.  There were no episodes of dislocation or subluxation, locking episodes, effusions or symptoms of inflammation.  The condition did not affect the motion of the joint.  The Veteran indicated that he had severe flare-ups which occurred on a weekly basis and lasted for hours.  Precipitating factors were prolonged standing, walking up stairs, and transferring in and out of chairs.  Alleviating factors were pain medication and avoiding triggers.  

The examiner indicated that there were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was able to stand for up to an hour and could walk 1/4 mile.  The Veteran reported using a cane and brace on an intermittent but frequent basis.  

Physical examination revealed that no weight-bearing joint was affected and that there was no evidence of abnormal weight-bearing.  Examination of the knee revealed no crepitation, mass behind the knee, grinding, instability, patellar or meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The Veteran did have clicks and snaps in the knee.  

Range of motion was from 0 to 140 degrees.  Repetitive motion revealed pain but no additional limitation after repetition.  X-ray of the knee revealed no evidence of fractures or dislocations.  The interarticular spaces were preserved.  There was no radiographic evidence of any bony or soft tissue pathology.  X-rays of the tibia were within normal limits with no bony or soft tissue pathology.  

A February 2008 MRI of the right knee revealed no evidence of a meniscal or ligamentous tear and high grade patellar chondromalacia and intermediate grade lateral joint compartment chondromalacia.  

At the time of a February 2009 VA pain clinic visit, the Veteran reported having right knee pain.  He stated that the pain was very uncomfortable and that it was throbbing, burning, tingling, sharp, and constant in nature.  In a March 2009 VA physical therapy note, it was noted that the Veteran had been evaluated by the prosthetic clinic and had a right knee brace pending.  

At his December 2010 Travel Board hearing, the Veteran reported having sharp pain in his knee when trying to get up or sit down.  He stated that he took the elevator instead of the stairs.  He reported that he had been wearing a knee brace since 2003.  The Veteran indicated that the knee would go out at any time.  He stated that he had been able to catch himself.  The Veteran testified as to having severe flare-ups at least once a week.  He noted that his knee had become progressively worse, to the point that he could not bend it fully anymore.  The Veteran indicated that he was only being seen in the pain clinic for his knee problem.  He reported that he had been prescribed a cane.  The Veteran testified that he used to be able to do stairs but now he took the elevator.  

In conjunction with the August 2011 Board remand, the Veteran was afforded an additional VA examination in September 2011.  At the time of the examination, the Veteran was diagnosed as having degenerative joint disease of the right knee.  

Physical examination revealed that the Veteran had range of motion from 5 to 120 degrees.  Painful motion as noted to begin at 115 degrees of flexion.  Range of motion remained the same with repetitive testing.  The Veteran was noted to have less movement than normal, weakened movement, excess fatigability, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and other weight bearing.  Pain to palpation on the joint line was also noted to be present.  Knee flexion and extension strength was 4/5.  Anterior, posterior, and medial-lateral stability testing were all normal.  The Veteran did not have any patellar subluxation/dislocation.  Constant use of a cane and brace was noted.  X-rays revealed degenerative arthritis of the right knee with no x-ray evidence of patellar subluxation.  The examiner indicated that the Veteran would only be able to perform office/sedentary related activities.  


Evaluation in Excess of 10 Percent for Prior to September 29, 2011

The Board find that the weight of the evidence, lay and medical, does not demonstrate a rating in excess of 10 percent is warrant for the right knee disability.  In order to warrant an evaluation in excess of 10 percent for painful motion, compensable limitation of motion must be demonstrated.  However, in the present case, prior to September 29, 2011, the Veteran was shown to have shown full extension (that is extension to 0 degrees) at each VA examination.  As such, a compensable rating is not warranted under 5261.  With regard to limitation of flexion, the flexion of the Veteran's right knee was not shown to be limited to 60 degrees or less.  At the time of the March 2008 VA examination, the Veteran was found to have flexion to 140 degrees. As such, at no time prior to September 29, 2011, was the Veteran shown to have to have compensable limitation of motion in his right knee based on either limitation of extension or limitation of flexion.  VA outpatient treatment records during this period do not show range of motion findings that would support a higher rating.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202   (1995).  However, a higher rating was also not warranted in this case, even when considering both the criteria set forth in 38 C.F.R. §§ 4.40 , 4.45 and the Court's holding in DeLuca.  The assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness.  The VA examination report did find objective evidence of pain with motion; however, no additional loss of motion was noted on repetitive motion.  Thus, while there was objective evidence of pain, it did not cause the right knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension.  There was no demonstration that any findings of functional loss were greater than that contemplated by the currently assigned 10 percent rating. 

Affording the Veteran every consideration in connection with the matter on appeal, the Board will also consider other potentially applicable diagnostic codes.

There was no demonstration of right knee ankylosis based upon the ranges of motion reported throughout the appeal, including those on the numerous VA examinations afforded the Veteran.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran was clearly able to move his right knee, and it is, therefore, not ankylosed.

Moreover, there was no objective demonstration of ligamentous instability or subluxation prior to September 29, 2011, with the Veteran being found to have no ligamentous instability on testing.  

While the Veteran reported having locking and instability of the right knee, the Board finds the clinical findings, performed by medical professionals, to be of more probative value.  VA examination prior to this time revealed no subluxation or instability.  As such, a separate rating was not warranted for recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 10 percent for residuals of an excision osteochondroma right proximal tibia is not warranted prior to September 29, 2011.  


Evaluation from September 29, 2011

The Veteran was found to have degenerative joint disease of the right knee at the time of the September 29, 2011 VA examination.  The Board finds that the weight of the lay and medical evidence does not demonstrate that the higher rating based on limitation of motion of the right knee is warranted.  In order to warrant an evaluation in excess of 10 percent for arthritis, compensable limitation of motion must be demonstrated.  However, in the present case, the Veteran was shown to have extension limited to no less than 5 degrees at the September 2011 VA examination.  As such, a compensable rating is not warranted under 5261.  With regard to limitation of flexion, the flexion of the Veteran's right knee was not shown to be limited to 60 degrees or less.  The VA outpatient treatment record during this period do not shows range of motion findings that would support a higher rating.  An October 2012 VA outpatient treatment record noted range of motion of the right knee from 0 to 100 degrees.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a higher rating is also not warranted in this case, even when considering both the criteria set forth in 38 C.F.R. §§ 4.40 , 4.45 and the Court's holding in DeLuca.  The currently assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness.  The VA examination report did find objective evidence of pain with motion; however, no additional loss of motion was noted on repetitive motion.  Thus, while there was objective evidence of pain, it did not cause the right knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension.  There was no demonstration that any findings of functional loss were greater than that contemplated by the currently assigned 10 percent rating. 

Affording the Veteran every consideration in connection with the matter on appeal, the Board will also consider other potentially applicable diagnostic codes.

There has been no demonstration of right knee ankylosis based upon the ranges of motion reported.  The Veteran is clearly able to move his right knee, and it is, therefore, not ankylosed.

At the time of the Veteran's September 2011 VA examination, he was noted to have instability of station.  The Board further observes that the Veteran was noted to be wearing a brace and using a cane constantly.  Resolving reasonable doubt in favor of the Veteran, a separate 10 percent disability evaluation, representing slight instability is warranted.  An evaluation in excess of 10 percent is not warranted as anterior, posterior and medial-lateral stability testing were all normal and the Veteran did not have any patellar subluxation/dislocation. 

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 10 percent for residuals of an excision osteochondroma right proximal tibia based upon limitation of motion is not warranted and that a separate 10 percent evaluation for instability of the right knee, and no more, is warranted.  


Extraschedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.  

In this case, the Board finds that the schedular rating criterion contemplates the symptoms and impairment caused by the service-connected residuals of the an excision osteochondroma of the right proximal tibia.  The symptoms associated with the right knee disability include complaints of pain on motion, instability and limited motion of the knees.  While he indicated some complaints related to the right leg at the time to the January 2008 VA examination, there was no indication that those complaints were related to the service-connected right knee condition.  The schedular rating criteria specifically provided for ratings based on limitation of motion and function due to painful arthritis and other orthopedic factors such a stiffness, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Also the criteria listed under DC 5257 contemplates subluxation/instability.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Accordingly, referral for extra-schedular consideration for the claim on appeal is not required.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable solely by virtue of his right knee disability.  The September 2011 VA examiner opined that his service-connected right knee disability would impact the ability to work by only being able to do office or sedentary work.  Additionally, a July 2008 Decision of the Social Security Administration found that the Veteran was combination of the right knee, hepatitis C infection, and degenerative disc disease of the cervical and lumbar spine with chronic pain caused significant limitation in the Veteran's ability to perform basic work activities.  The Board finds that the record has not raised an implied claim for a TDIU based on the right knee disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to September 29, 2011, a rating in excess of 10 percent for residuals of an excision osteochondroma right proximal tibia is denied.  

A rating in excess of 10 percent for residuals of an excision osteochondroma right proximal tibia based upon limitation of motion from September 29, 2011, is denied.  

A 10 percent disability evaluation, and no more, for residuals of an excision osteochondroma right proximal tibia/right knee arthritis based upon subluxation/lateral instability from September 29, 2011, is granted.  


REMAND

As it relates to the claim for an initial compensable disability evaluation for Hepatitis C, as noted above, the AMC granted service connection for Hepatitis C in a June 2012 rating determination and assigned a noncompensable disability evaluation.  In an October 2012 statement, the Veteran indicated that an increased evaluation was warranted for his Hepatitis C.  The Board accepts this as a notice of disagreement with the assigned disability evaluation.  To date, a statement of the case has not been issued as it relates to the claim for an initial compensable disability evaluation for Hepatitis C.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an initial compensable disability evaluation for Hepatitis C.  The issue should be certified to the Board only if a timely substantive appeal is received. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


